Citation Nr: 1548304	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-15 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether a clear and unmistakable error (CUE) occurred in the November 1998 rating decision in failing to grant service connection for a postoperative left shoulder scar and assigning a compensable evaluation.  

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to an increased (compensable) rating for a right great toenail disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The Veteran served on active duty from February 1994 to February 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  In pertinent part, service connection was granted for recurrent dislocation of the left shoulder in a November 1998 rating decision, and a 20 percent rating was assigned, effective from February 14, 1998, the day following separation from service.  The Veteran filed a claim for compensation benefits for his left shoulder scar in September 2012.  Service connection for the scar was granted in a June 2013 rating decision, and a 10 percent rating was assigned, effective September 28, 2012.  In his September 2013 notice of disagreement (NOD) with that decision, the Veteran claimed CUE in the November 1998 rating decision that failed to grant service connection for the left shoulder postoperative scar and assign a compensable evaluation.  

An additional claim that was developed for appellate review was the issue of entitlement to service connection for an acquired psychiatric disorder.  During the appeal process, in a March 2014 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and major depressive disorder, and assigned a 50 percent disability evaluation.  The Board finds that the grant of service connection for this disability constitutes a full award of the benefit sought on appeal with respect to the issue of entitlement to service connection for an acquired psychiatric disorder.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant has initiated an appeal with the initial rating or effective date assigned.  Thus, the matter is not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

As discussed in further detail below, in March 2014, the Veteran submitted a VA Form 21-4138 in which he withdrew the claims regarding entitlement to an increased rating for a right great toenail disorder and entitlement to service connection for bilateral foot disorder.  

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  In March 2014, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw from appeal his claim for an increased rating for a right great toenail disorder and his claim for service connection for a bilateral foot disability.  

2.  The November 1998 rating decision that failed to grant service connection for a left shoulder scar and assign a compensable rating at that time was consistent with the evidence then of record and the law in effect at that time.  

3.  To the extent there was error in the November 1998 rating decision, the record does not reflect that had it not been made, it would have manifestly changed the outcome; it is not absolutely clear that a different result would have ensued.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issues of entitlement to an increased rating for a right great toenail disorder and for service connection for a bilateral foot disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  

2.  The November 1998 rating decision, which failed to grant service connection for a left shoulder scar and assign a compensable evaluation, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Service Connection Bilateral Foot Disorder and Increased (Compensable Rating) Right Great Toenail Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal as to the issues of service connection for bilateral foot disorder and an increased (compensable) rating for right great toenail disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and these issues are dismissed.

Duties to Notify and Assist

With respect to the remaining issue on appeal, the first matter to address is whether the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014), is applicable to the claim of CUE.  In Livesay v. Principi, 15 Vet. App, 165 (2001), the United States Court of Appeals for Veterans Claims (Court) noted that although the VCAA was potentially applicable to all pending claims, there were instances where the VCAA had no application as a matter of law.  Id at 178.  The Court noted that the VCAA added a new section 5100 of Title 38 of the United States Code and that a "claimant" as defined by the new 38 U.S.C. § 5100 (West 2014) included a person applying for or seeking benefits under part II or III of Title 38, but could not encompass a person seeking revision of a final decision based on CUE pursuant to sections 5109A and 711.  Id at 179.  Thus, the Court held that the VCAA did not apply to claims of CUE.  Therefore, no further discussion of the VCAA is warranted as to this matter.  

CUE

Service connection was granted for recurrent dislocation of the left shoulder, operated (minor), in a November 1998 rating decision, and a 20 percent rating was assigned, effective from February 14, 1998, the day following separation from service.  The Veteran filed a claim for compensation benefits for his left shoulder scar in September 2012.  Service connection for left anterior shoulder scar was granted in a June 2013 rating decision, and a 10 percent rating was assigned, effective September 28, 2012.  In his September 2013 NOD with that decision, the Veteran claimed CUE in the November 1998 rating decision that failed to grant service connection for the left shoulder postoperative scar and assign a compensable evaluation at that time.  

Under the provisions of 38 C.F.R. § 3.105(a) (2015), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  There must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.   Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.  

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k) (2015).  

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination:  

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;  

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and 

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  

Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14; see also Wilson v. West, 11 Vet. App. 383, 386 (1998).  

The revision of a final rating decision based on CUE generally will involve the assignment of an earlier effective date for those benefits involved because the governing regulation requires that benefits be paid "as if the corrected decision had been made on the date of the reversed decision."  38 C.F.R. § 3.105(a) (2015).  

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(b) (2015).  The effective date for increases is generally the date of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2015).  With respect to disability compensation, the earliest effective date that may be assigned is the date as of which it is factually ascertainable that an increase in disability has occurred if the claim is received within one year from such date otherwise the effective date is the date of claim.  38 C.F.R. § 3.400(o)(2) (2015).  

The Veteran filed a claim for various disorders, to include a left shoulder condition, in April 1998.  Review of the service treatment records (STRs) reflects that he suffered multiple dislocations of the left shoulder and underwent surgical repair in 1997.  Post-surgery, the left shoulder scar was described as well-healed with "slight tenderness," (e.g., see August 1997 record).  At time of service discharge examination in February 1998, his history of left shoulder surgery was reflected on the report, but it was also noted that there was no sequelae of the procedure.  He failed to report for a scheduled VA examination in November 1998.  Still, in a November 1998 rating decision, the RO granted service connection for recurrent left shoulder dislocations, "operated," based on inservice aggravation.  A 20 percent disability rating was assigned, effective the date following separation from service - in February 1998.  The Veteran did not appeal that decision.  

No communication regarding the left shoulder, to include the scar, was received from the Veteran for many years.  It is noted that in August 2004, he filed a claim for an increased rating.  When examined by VA in October 2004, it was noted that the Veteran had had left shoulder surgery, but the scar was not reported as painful at this time.  He filed a claim for a compensable evaluation for the left shoulder scar in September 2009, noting that it caused pain and constant irritation.  

Initially, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the RO's failure to address an implied claim is properly challenged through a motion of CUE.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); see also Andrews v. Nicholson, 421 F.3d 1278, 1283 (Fed. Cir. 2005).  As such, the Veteran's claim has appropriately been styled and adjudicated as a motion of CUE.  

As to the existence of an implied or informal claim, the law requires VA to "give a sympathetic reading to the veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'"  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)); see also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the Veteran's substantive appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  But in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  That is, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

Moreover, it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); Brannon, 12 Vet. App. at 35; 38 C.F.R. § 3.27 (2015) (stating that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"); 38 C.F.R. § 3.1(p) (2015) (defining "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit").

In this case, the Veteran filed a claim for benefits that was received on April 1998.  The claims form reported a left shoulder condition but did not mention any associated scar problems.  As reported above, he filed a claim for the left shoulder scar in September 2012.  In a June 2013 rating decision, a separate 10 percent rating for the left shoulder scar was granted, effective September 28, 2012.  

During a June 2015 videoconference hearing, the Veteran claimed that service connection for the left shoulder scar and a compensable evaluation should have been granted from the time of the November 1998 rating decision.  It was pointed out that a tender scar was noted during service.  

As noted earlier, the Veteran failed to report for a post service VA examination in 1998.  

Based on the evidence that was of record at the time of the November 1998 rating decision, and the law as it stood at that time, the Board concludes that that rating decision did not contain CUE with respect to the failure to grant service connection for a left shoulder scar and award a compensable disability evaluation.  

The Veteran's April 1998 filing did not include an express or implied claim for entitlement to service connection for a left shoulder scar.  Although the service treatment records (STRs) show that the scar was tender soon after surgery, such was not noted at service discharge examination in 1998.  This is true even though the Veteran's history of left shoulder surgery was reported.  The Board cannot conclude that the mere notation of a tender scar during service in any way raises a claim for problems related to such when no such scar residuals were noted at time of discharge.  As noted, the treatment records document the surgery, but also indicate that the wound, post-surgery, was "slightly" tender but well-healed.  Based on the foregoing, the Board concludes that the evidence of record in November 1998 did not compel a finding that a formal or informal claim for service connection benefits with respect to the Veteran's left shoulder scar had been raised prior to September 2012 when the Veteran specifically filed a claim for a painful left shoulder scar.  

In further discussion, the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006), citing Brannon, 12 Vet. App. at 35.  In this case, the Board is unable to construe the claim for service connection for a "left shoulder condition " to encompass the Veteran's scar because, as would be expected, the scar was initially reported to be slightly tender after surgery, but no sequelae of the surgery was noted at time of discharge in 1998, and there were no actual reports of scar problems when the Veteran filed his initial claim.  The mere notation of the existence of a scar is insufficient to put the RO on notice that the Veteran intended his claim for a "left shoulder condition " to encompass the scar, as the lay and medical evidence failed to suggest any "problems" with the scars that could be interpreted as a part or natural extension of the April 1998 claim.  See generally Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007) (holding that in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefit).  

In addition, the claims file contains no other communication from the Veteran or his representative indicating an intent to seek, or a belief in entitlement to, service connection for a left shoulder scar prior to September 28, 2012, the current effective date assigned.  38 C.F.R. §§ 3.1(p), 3.155(a) (2015).  There is no provision in the law for awarding an earlier effective date based on evidence that problems with a left shoulder scar existed from the time of his military service.  While VA is obligated to consider all possible bases for compensation, this does not mean that it must consider claims that have not been raised.  Dunson v. Brown, 4 Vet. App. 327, 330 (1993).  The Board is bound by the applicable law and regulations as written and it has no power to grant benefits not authorized by law.  38 U.S.C.A. § 7104(c) (2015).  

The Board is cognizant of the "implicit denial rule" articulated by the Federal Circuit and the Court.  The Federal Circuit has determined that where a claim, including a reasonably raised claim under a sympathetic reading, is not acted upon by the agency decision maker, it is deemed denied.  Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005).  The Federal Circuit Court subsequently held that when a claimant files more than one claim with the RO at the same time, if the RO acts on one of the claims but fails to specifically address the other, the second claim is deemed denied and the appeal period begins to run.  Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006).  The Court, for its part, has held that, for a claim to be deemed denied, there must be a recognition of the substance of the claim in a decision, from which the claimant could reasonably deduce that the claim had been adjudicated, or an explicit subsequent adjudication of a claim for the same disability.  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007).  The Court in Ingram interpreted Deshotel and Andrews to stand for the proposition that, where an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not "specifically" deny that claim.  Id.  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  Adams v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).  But all of the above holdings of the Federal Circuit and the Court presuppose a finding that a claimant had in fact filed a claim.  In this case, the Board has found that the Veteran did not in fact have an informal claim pending for service connection for a left shoulder scar prior to September 28, 2012, even with a sympathetic reading of the Veteran's 1998 pleadings.  It follows that the "implicit denial rule" holdings are inapplicable to the present case.  

Even were the Board to presume that any or all of his statements from 1998 forward constituted a claim for entitlement to service connection for a left shoulder scar, such a conclusion would not have manifestly changed the outcome of the November 1998 decision, as the Veteran failed to meet the criteria for a compensable rating for his left shoulder scar at any time prior to September 2012, the date that he filed for a separate rating for his painful and constantly irritating left shoulder scar.  This is the first showing in the claims folder that the Veteran had a shoulder scar that warranted a compensable rating.  

In that regard, between the time of filing the initial claim for a left shoulder condition in April 1998, and the claim for service connection for a left shoulder scar in September 2012, with resultant rating decision in June 2013 establishing service connection for a left shoulder scar, the diagnostic criteria for evaluating skin disorders, including 38 C.F.R. § 4.118, DCs 7800-7805, were revised effective August 30, 2002.  As to the applicability of the differing criteria, the Veteran is entitled to the application of the version of the regulation that is more favorable to him from the effective date of the new criteria, but only the former criteria are to be applied for the period prior to the effective date of the new criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003).  

In any case, prior to August 30, 2002, under DC 7803, a maximum evaluation of 10 percent was assigned in cases of poorly nourished superficial scars, with repeated ulceration.  38 C.F.R. § 4.118 (prior to August 2002).  

Under DC 7804, a maximum evaluation of 10 percent was warranted in cases of superficial scars noted to be tender and painful on objective demonstration.  Id.  

DC 7805, which was not substantially revised, reflects that other scars may be limited on the basis of limitation of function of the affected part.  Id.  

Pursuant to the August 2002 revisions, DC 7801, which previously concerned third degree burn scars, addresses scars other than the head, face, or neck that are deep or cause limited motion.  A 10 percent evaluation is assigned for an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent evaluation is warranted for an area or areas exceeding 12 square inches (77 sq. cm.).  A 30 percent evaluation is in order for an area or areas exceeding 72 square inches (465 sq. cm.).  A 40 percent evaluation contemplates an area or areas exceeding 144 square inches (929 sq. cm.).  A "deep" scar is one associated with underlying soft tissue damage. Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined.  38 C.F.R. § 4.118 (2003 and thereafter).  

Under the revised provisions of DC 7803, a maximum evaluation of 10 percent is assigned in cases of superficial and unstable scars.  A "superficial" scar is one not associated with underlying soft tissue damage, whereas an "unstable" scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Id.  

Under the revised provisions of DC 7804, a maximum evaluation of 10 percent is warranted in cases of superficial scars that are painful on examination.  Under this section, a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  See 38 C.F.R. § 4.68 (addressing VA's amputation rule).  

As noted, DC 7805 was left essentially unchanged in the 2002 regulatory revisions.  See 38 C.F.R. § 4.118 (prior to August 2002 and thereafter).  

The Veteran's current 10 percent rating for his scar, effective from September 28, 2012, is for a left shoulder scar that the Veteran described in 2012 as being painful and irritating.  As discussed extensively above, however, there is no lay or medical evidence of a painful scar following discharge from service and/or prior to his 2012 statement, such that a 10 percent rating under either the old or revised DC 7804 would be warranted.  As already noted, a painful scar was not noted at time of service discharge or upon VA examination in October 2004.  

In essence, to assign the Veteran an effective date prior to September 28, 2012, with a noncompensable rating for that time period would not have changed the outcome of his overall rating for the residuals of his service-connected left shoulder scar.  Accordingly, even were the Board to presume that the Veteran's statements in 1998 and forward constituted a claim for service connection for the left shoulder scar, the Board concludes that the November 1998 rating decision does not include the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the alleged error, and there is no basis upon which to find CUE in that decision.  The evidence of record in November 1998 did not compel a finding of a compensable rating for the Veteran's scar of the left shoulder prior to the date of the September 28, 2012, claim.  To the extent that the Veteran's claim encompasses a request for a reweighing of the evidence, such is impermissible in a CUE claim.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel, supra.  

In conclusion, the November 1998 rating decision that granted service connection and assigned a compensable rating for recurrent left shoulder dislocations (but not a left shoulder scar) was based on the evidence and law as it then existed.  The Board finds that there was no error in the November 1998 rating decision that was undebatable and of the sort which, had it not been made would have manifestly changed the outcome at the time it was made.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2015).  

						(CONTINUED ON NEXT PAGE)

ORDER

The appeal as to the issues of entitlement to an increased (compensable) rating for a right great toenail disorder and entitlement to service connection for bilateral foot disorder is dismissed.

Inasmuch as the November 1998 rating decision's failure to grant service connection for a left shoulder scar and assign a compensable evaluation as of that date was not the product of CUE, the benefit sought on appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


